186 P.3d 325 (2008)
220 Or. App. 442
STATE of Oregon, Plaintiff-Respondent,
v.
Jon Norman BERG, Defendant-Appellant.
5C42989, A129341.
Court of Appeals of Oregon.
Argued and Submitted April 30, 2008.
Decided June 11, 2008.
Eric Johansen, Senior Deputy Public Defender, argued the cause for appellant. With him on the opening brief were Peter A. Ozanne, Executive Director, and Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services. With him on the reply brief was Peter Gartlan, Chief Defender, Legal Services Division.
Jonathan H. Fussner, Attorney-In-Charge, Criminal Appeals, argued the cause for respondent. On the brief were Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Benjamin R. Hartman, Assistant Attorney General.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for witness tampering, ORS 162.285(1), arguing that the evidence was insufficient to establish that an official proceeding was pending at the time defendant induced or attempted to induce the victim to withhold testimony, a material element of the crime. That argument is foreclosed by our recent decision in State v. Bailey, 219 Or. App. 526, 183 P.3d 232 (2008).
Affirmed.